FILED: DECEMBER 31, 2001
IN THE SUPREME COURT OF THE STATE OF OREGON
KRIS KAIN
and TRICIA BOSAK,
Petitioners,
	v.
HARDY MYERS,
Attorney General,
State of Oregon,
Respondent,
	and
BILL SIZEMORE,
Intervenor.
(SC S48796)
	En Banc
	On modified ballot title filed December 20, 2001.*
	No appearance by petitioners.
	Jennifer S. Lloyd, Assistant Attorney General, Salem, filed
the filing of modified ballot title for respondent.  With her on
the filing were Hardy Myers, Attorney General, and Michael D.
Reynolds, Solicitor General.
	The modified ballot title is certified.  The appellate
judgment shall issue in accordance with ORS 250.085(9).
	*333 Or 75, ___ P3d ___ (December 13, 2001) (referring
ballot title for modification).
 
		The court in this ballot title review proceeding
determined that the Attorney General's certified ballot title for
a proposed initiative measure, which the Secretary of State
denominated as Initiative Petition 91 (2002), failed to comply
substantially with statutory standards.  Kain v. Myers, 333 Or
75, ___ P3d ___ (December 13, 2001).  Under Oregon Laws 2001,
chapter 802, section 2 (now codified as ORS 250.085(8)), the
court referred the ballot title to the Attorney General for
modification.  The Attorney General has filed a modified ballot
title for the proposed initiative measure, and no party to the
ballot title review proceeding has objected.  See ORS 250.085(9)
(setting out period within which party may object to modified
ballot title and requiring court to certify modified ballot title
if no objection filed).
	The modified ballot title for Initiative Petition 91
(2002) states:

"AMENDS CONSTITUTION: PUBLIC EMPLOYERS
IN UNIONIZED WORKPLACE CANNOT SIGN
CERTAIN LABOR CONTRACTS, UNIONS 
 NOT REPRESENT NONMEMBERS
		"RESULT OF 'YES' VOTE:  'Yes' vote prohibits
public employers in unionized workplace from signing
contracts requiring union nonmembers to pay money to
union; union may refuse to represent nonpayers.
		"RESULT OF 'NO' VOTE:  'No' vote rejects amendment
prohibiting public employers from signing contracts
requiring union nonmembers to pay money to union;
retains laws requiring unions to represent nonpayers.
		"SUMMARY:  Amends constitution.  Currently, public
employers in workplace where majority of employees have
voted to be represented by union may sign labor
contracts requiring employees who are not union members
to make payments in lieu of dues to union for
representation in collective bargaining.  Unions must
represent all employees in bargaining unit, including
nonmembers.  Measure prohibits public employers in
unionized workplaces from signing contracts requiring
nonmember employees to pay money to union for any
purpose and from deducting money from paycheck of any
nonmember for transfer to union without employee's
authorization.  Unions not required to represent public
employees who are not union members or who do not pay
for union services.  Prohibits discrimination against
public employees for not joining or being represented
by union.  Other provisions."

	The modified ballot title is certified.  The appellate
judgment shall issue in accordance with ORS 250.085(9).